Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

                THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of January 2nd, 2008 (the “Effective Date”), by and between
InnerWorkings, Inc., a Delaware corporation (the “Company”), and Kevin Harrell
(“Employee”).

 

1.             Employment; Position and Duties.  The Company agrees to employ
Employee, and Employee agrees to be employed by the Company, upon the terms and
conditions of this Agreement.  Employee shall be employed by the Company as the
Company’s Executive Vice President of Sales and shall report to the Chief
Operating Officer of the Company.  Employee shall perform his duties and
responsibilities to the best of his ability and in a diligent, businesslike and
efficient manner.  Employee shall be employed on a full-time basis and shall
devote his best efforts and all of his business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company.  Employee’s duties shall
include all those duties customarily performed by the Executive Vice President
of Sales and such other duties and responsibilities commensurate with such
position as may be reasonably assigned to him by the Chief Operating Officer of
the Company.  Employee acknowledges and agrees that his responsibilities shall
include business development activities and assistance and support to the
mergers and acquisitions department.  Employee shall comply with any policies
and procedures established for Company employees from time to time, including
without limitation, those policies and procedures contained in the Company’s
employee handbook previously delivered to Employee.  Employee agrees that during
the Term of Employment he shall not engage in any other employment, profitable
activities, or other pursuits which would cause him to utilize or disclose the
Company’s confidential information or trade secrets or detract in any material
way from his ability to devote his best efforts to the Company.

 

2.             Term of Employment.  The term of this Agreement shall commence on
the Effective Date and shall expire on January 2nd, 2012, unless earlier
terminated by either party in accordance with the terms of this Agreement.  The
period during which Employee is employed by the Company pursuant to the terms of
this Agreement is hereinafter referred to as the “Term of Employment.”  This
Agreement may be terminated by Employee or by the Company at any time, with or
without Cause (as defined below).  Upon the termination of Employee’s employment
with the Company for any reason, neither party shall have any further obligation
or liability under this Agreement to the other party, except as set forth in
Sections 5, 6, 7, 8, 9, 10, 11, 12 and 13 of this Agreement.

 

3.             Compensation.  As compensation for the services to be rendered
and the other obligations undertaken by Employee under this Agreement, the
Company shall pay Employee the compensation set forth in this Section 3 as
follows:

 

(a)           Base Salary.  During the Term of Employment, Employee shall be
paid a base salary (“Base Salary”) of $250,000.00 on an annualized basis,
subject to applicable withholding, in accordance with the Company’s normal
payroll procedures.  Employee’s salary shall be reviewed on an annual basis by
the Company for possible increase (but not decrease) based on the Company’s
operating results and financial condition, salaries paid to other Company
executives, and general marketplace and other applicable considerations.

--------------------------------------------------------------------------------


 

Such increased Base Salary, if any, shall then constitute Employee’s “Base
Salary” for purposes of this Agreement.

 

(b)           Benefits.  During the Term of Employment, Employee shall have the
right, on the same basis as other members of management of the Company, to
participate in and to receive benefits under any of the Company’s employee
benefit plans, insurance programs and/or indemnification agreements, as the same
may then be in effect from time to time, subject to any applicable waiting
periods and other terms and restrictions thereof.  The Company shall reimburse
Employee for the full amount of his insurance costs for him and his family
should he elect to participate in the Company’s insurance program(s).

 

(c)           Bonus.  In addition to the Base Salary, Employee shall be eligible
to receive an annual performance bonus (“Performance Bonus”) of up to 30% of his
Base Salary.  The Performance Bonus shall be a discretionary bonus, determined
in the sole discretion of the Company, with consideration given to Employee’s
performance of his duties and the Company’s financial performance, as well
certain performance targets that are approved by the Employees and/or Directors
of the Company.  In addition, for Company performance in excess of target, Kevin
may be eligible for an annual bonus of up to 150% of base salary.

 

(d)           Expenses.  The Company agrees to pay or to reimburse Employee for
all reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term of Employment in the performance of his
services hereunder in accordance with the policy of the Company as from time to
time in effect.  Employee, as a condition precedent to obtaining such payment or
reimbursement, shall provide to the Company any and all statements, bills or
receipts evidencing the travel or out-of-pocket expenses for which Employee
seeks payment or reimbursement, and any other information or materials, as the
Company may from time to time reasonably require.

 

(e)           Vacation.  During the Term of Employment, Employee shall be
entitled to four (4) weeks paid vacation per calendar year, and shall be
entitled to as many holidays, sick days and personal days as are in accordance
with the Company’s policy then in effect generally for its employees.  Vacation
time will be accrued at a rate of 30 days per month and will not carry over from
year to year.

 

(f)            Car Allowance.  During the Term of Employment, the Company will
provide Employee with a car allowance equal to $600 per month in accordance with
the Company’s automobile policy then in effect generally for its employees.

 

4.             Equity Compensation.  On the Effective Date of Employment, Kevin
shall receive stock based compensation, with a mix of 50% stock options and 50%
of restricted shares, equivalent to $300,000 and vesting ratably over a four
year period (i.e. $75,000 per year in value).  The equity shall be subject to
the following vesting schedule: 25% of shares and options shall vest on each of
January 2nd, 2009, January 2nd, 2010, January 2nd, 2011, and January 2nd, 2012. 
Except as provided herein, the equity shall be subject to the terms of the
InnerWorkings, Inc. 2006 Stock Incentive Plan (the “Plan”) and the equity
agreement provided to Employee pursuant to the Plan, and Employee’s receipt of
the Restricted Stock shall be subject to his executing such restricted stock
agreement.  A copy of the Plan and the restricted stock agreement are attached
hereto as Exhibit A and Exhibit B, respectively.

 

 

2

--------------------------------------------------------------------------------


 

5.             Rights and Obligations Upon Termination.

 

(a)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall mean any of the following:

 

(i)            Employee’s failure to perform reasonably assigned duties and
responsibilities, which failure is not cured by Employee after fifteen (15) days
prior written notice specifying the nature of the failure (provided, that any
such notice also must include a statement that failure to cure any such failure
may result in the termination by the Company of Employee’s employment for Cause)
or is not capable of being cured;

 

(ii)           the theft, dishonesty, fraud, misappropriation or other criminal
malfeasance by Employee against with respect to the Company or any of its
subsidiaries or affiliates or the falsification of any employment or other
records of the Company by Employee;

 

(iii)          the determination by the Company that Employee has committed an
act or acts constituting a felony or any other crime involving theft,
dishonesty, fraud or moral turpitude;

 

(iv)          the determination by the Company that Employee has engaged in
willful misconduct or gross negligence in the performance of his employment
duties;

 

(v)           the determination by the Company that Employee has engaged in
willful misconduct that reflects so seriously on his or the Company’s public
reputation as to prejudice the interests of the Company or any of its
subsidiaries or affiliates if he were to continue to be retained as one of its
employees; or

 

(vi)          the breach by Employee of any material provision of this
Agreement, which breach is not cured by Employee after fifteen (15) days prior
written notice specifying the nature of the breach (provided, that any such
notice also must include a statement that failure to cure any such breach may
result in the termination by the Company of Employee’s employment for Cause) or
is not capable of being cured.

 

(b)           Definition of Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean any of the following:

 

(i)            a material reduction Employee’s duties or responsibilities in his
capacity as a Senior Vice President of Operations without Employee’s consent, or
a permanent change in Employee’s duties and responsibilities which are
materially inconsistent with the duties and responsibilities of a Senior Vice
President of Operations of the Company, which reduction or change is not cured
within fifteen (15) days of the receipt by the Company of written notice by
Employee stating the nature of such breach (provided, that any such notice also
must include a statement that failure to cure any such reduction or change may
result in a termination by Employee of his employment for Good Reason);

 

(ii)           Employee being required to relocate the office from which he
performs his responsibilities to an office that is located more than thirty (30)
miles outside of Chicago, Illinois; or

 

 

3

--------------------------------------------------------------------------------


 

(iii)          a material breach of this Agreement by the Company, which breach
is not cured within fifteen (15) days of the receipt by the Company of written
notice by Employee stating the nature of such breach (provided, that any such
notice also must include a statement that failure to cure any such reduction or
change may result in a termination by Employee of his employment for Good
Reason).

 

(c)           Without Cause or For Good Reason.  Upon the termination of the
Term of Employment by the Company without Cause or by Employee for Good Reason,
the Company shall:

 

(I)            CONTINUE TO PAY EMPLOYEE’S BASE SALARY THEN IN EFFECT, LESS
APPLICABLE WITHHOLDING AND IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL
PROCEDURES, FOR A PERIOD EQUAL TO SIX (6) MONTHS FOLLOWING THE EFFECTIVE DATE OF
SUCH TERMINATION (THE “SEVERANCE PERIOD”);

 

(II)           PAY ANY UNPAID REIMBURSABLE EXPENSES OUTSTANDING AS OF THE DATE
OF TERMINATION;

 

(III)          PAY ALL BENEFITS (INCLUDING ALL ACCRUED BUT UNPAID VACATION PAY),
IF ANY, THAT HAD ACCRUED TO EMPLOYEE THROUGH THE DATE OF TERMINATION UNDER THE
BENEFIT AND RETIREMENT PLANS AND PROGRAMS IN WHICH HE PARTICIPATED AS AN
EMPLOYEE OF THE COMPANY IN THE MANNER AND IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS AND PROGRAMS; AND

 

(v)           continue participation for Employee and his eligible dependents on
the same basis (except all premiums shall be paid by the Company) as the other
executives of the Company in all, medical, dental, disability and life insurance
coverage (such benefits collectively called the “Continued Plans”) in which he
was participating on the effective date of termination (as such Continued Plans
are from time to time in effect) until the end of the Severance Period;
provided, however, if Employee is precluded from continuing his participation in
any Continued Plan, then, during the Severance Period, the Company will be
obligated to reimburse him for any payments made by Employee in order to
maintain his rights granted by the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”).

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(c) unless and until Employee shall have executed a general
release and waiver of claims against the Company, consistent with Section 8
below, and in a form reasonably satisfactory to the Company, and the execution
of such general release and waiver shall be a condition to Employee’s rights
under this Section 5(c).

 

(d)           Other Termination Events.  Upon the termination of the Term of
Employment by the Company for Cause, by Employee for any reason (other than for
Good Reason), or by reason of his death or Disability, the Company shall have no
further obligations under this Agreement, except the Company shall:

 

(I)            PAY EMPLOYEE HIS UNPAID BASE SALARY THROUGH, AND ANY UNPAID
REIMBURSABLE EXPENSES OUTSTANDING AS OF, THE EFFECTIVE DATE OF SUCH TERMINATION;

 

 

4

--------------------------------------------------------------------------------


 

(II)           PAY ALL BENEFITS (INCLUDING ALL ACCRUED BUT UNPAID VACATION PAY),
IF ANY, THAT HAD ACCRUED TO EMPLOYEE THROUGH THE DATE OF TERMINATION UNDER THE
BENEFIT AND RETIREMENT PLANS AND PROGRAMS IN WHICH HE PARTICIPATED AS AN
EMPLOYEE OF THE COMPANY IN THE MANNER AND IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS AND PROGRAMS; AND

 

                (III)          AFFORD EMPLOYEE SUCH RIGHTS GRANTED BY THE COBRA.

 

(e)           Return or Destruction.  Upon termination of the Term of
Employment, Employee shall not remove from any premises at which the business of
the Company is conducted any property of the Company, including without
limitation, any trade secrets or other confidential information, and shall
return all the property of the Company, including, without limitation, all
tangible embodiments of the trade secrets or other confidential information, in
his possession or under his control.

 

6.             Non-Competition.  During the Term of Employment and for a period
of two (2) years following the expiration or termination of the Term of
Employment for any reason, Employee shall not, anywhere in the Geographic Area
(as defined below), other than on behalf of Company or with the prior written
consent of Company, directly or indirectly, perform services for (whether as an
employee, agent, consultant, advisor, independent contractor, owner, principal,
proprietor, partner, officer, director or otherwise), have any ownership
interest in (except for passive ownership of five percent (5%) or less of any
entity whose securities have been registered under the Securities Act or
Section 12 of the Securities Exchange Act of 1934, as amended), or participate
or engage in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that engages or participates in a
“competing business purpose” (as defined below).

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items or other products or
services that are competitive in any manner with the products or services sold
or offered by the Company during the term of this Agreement.  The term
“Geographic Area” shall mean any geographic area in which the Company or any of
its affiliates or subsidiaries conduct business.

 

The covenants contained in this Section 6 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections.  If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced.  In the event that the provisions of this Section 8 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

7.             Non-Solicitation.  During the Term of Employment and for a period
of two (2) years following the expiration or termination of the Term of
Employment for any reason, Employee shall not, directly or indirectly, on his
own behalf or in the service or on behalf of others:

 

 

5

--------------------------------------------------------------------------------


 

                                (a)           solicit, induce or divert or
attempt to solicit, induce or divert any customer, potential customer, supplier,
licensee, licensor, vendor or other business relation of Company to cease doing
business with Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor, vendor or other
business relation of Company or solicit the business of any customer or
potential customer of Company, whether or not Employee had personal contact with
such entity; and

 

                                (b)           solicit, induce or divert, or take
any action which is intended to solicit, induce or divert, or has the effect of
soliciting, inducing or diverting, any employee, consultant or independent
contractor of Company or any of its subsidiaries or affiliates to terminate his
or his employment or other relationship with Company or its subsidiary or
affiliate, other than in the discharge of his duties as an officer of the
Company, or hire or attempt to hire any such employee, consultant or independent
contractor.

 

8.             Confidential Information.

 

(A)           AS USED IN THIS AGREEMENT, “CONFIDENTIAL INFORMATION,” SHALL MEAN
ANY AND ALL CONFIDENTIAL AND PROPRIETARY TECHNICAL AND NON-TECHNICAL INFORMATION
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, INCLUDING PATENT,
COPYRIGHT, TRADE SECRET, AND PROPRIETARY INFORMATION, TECHNIQUES, SKETCHES,
DRAWINGS, MODELS, INVENTIONS, KNOW-HOW, PROCESSES, APPARATUS, EQUIPMENT,
ALGORITHMS, SOFTWARE PROGRAMS, SOFTWARE SOURCE DOCUMENTS, AND FORMULAE RELATED
TO THE CURRENT, FUTURE AND PROPOSED PRODUCTS AND SERVICES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES AND ANY SUPPLIERS OR CUSTOMERS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND INCLUDES, WITHOUT LIMITATION,
INNOVATIONS, TANGIBLE AND INTANGIBLE PROPERTY, INFORMATION OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES CONCERNING RESEARCH, EXPERIMENTAL WORK,
DEVELOPMENT, DESIGN DETAILS AND SPECIFICATIONS, ENGINEERING, FINANCIAL
INFORMATION, PROCUREMENT REQUIREMENTS, PURCHASING MANUFACTURING, CUSTOMER LISTS,
BUSINESS FORECASTS, VENDORS, SUPPLIER AGREEMENTS, SALES, MERCHANDISING AND
MARKETING PLANS AND INFORMATION.

 

(B)           DURING THE TERM OF EMPLOYMENT AND FOR TWENTY-FOUR (24) MONTHS
AFTER THE EXPIRATION OR TERMINATION OF THE TERM OF EMPLOYMENT, EMPLOYEE SHALL
HOLD AND SAFEGUARD THE CONFIDENTIAL INFORMATION IN TRUST FOR THE COMPANY, ITS
SUCCESSORS AND ASSIGNS AND AGREES THAT HE SHALL NOT USE, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, FOR EMPLOYEE’S OWN BENEFIT OR PURPOSES OR
MISAPPROPRIATE OR DISCLOSE OR MAKE AVAILABLE TO ANY PERSON FOR USE OUTSIDE THE
COMPANY’S ORGANIZATION AT ANY TIME, EITHER DURING HIS EMPLOYMENT WITH THE
COMPANY OR SUBSEQUENT TO THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY
DURING THE 24-MONTH PERIOD FOLLOWING SUCH TERMINATION, FOR ANY REASON, ANY OF
THE CONFIDENTIAL INFORMATION OR ANY COPY, NOTES OR ITEM EMBODYING CONFIDENTIAL
INFORMATION, WHETHER OR NOT DEVELOPED BY EMPLOYEE, EXCEPT (I) AS REQUIRED IN THE
PERFORMANCE OF EMPLOYEE’S EMPLOYMENT DUTIES AND AS AUTHORIZED BY THE COMPANY AND
(II) TO THE EXTENT THAT SUCH INFORMATION (A) IS OR BECOMES GENERALLY AVAILABLE
TO THE PUBLIC OR THE INDUSTRY OTHER THAN AS A RESULT OF A DISCLOSURE BY EMPLOYEE
IN VIOLATION OF THIS AGREEMENT OR (B) IS REQUIRED TO BE DISCLOSED PURSUANT TO A
COURT ORDER OR OTHER LEGAL PROCESS (PROVIDED EMPLOYEE GIVES THE COMPANY NOTICE
OF SUCH OBLIGATION AS SOON AS PRACTICAL AFTER EMPLOYEE RECEIVES NOTICE OF SUCH
OBLIGATION AND PRIOR TO ANY DISCLOSURE PURSUANT TO SUCH OBLIGATION, AFFORDS THE
COMPANY THE OPPORTUNITY AND REASONABLY COOPERATES WITH THE COMPANY IN ANY
EFFORTS BY THE COMPANY TO LIMIT THE SCOPE OF SUCH OBLIGATION AND/OR TO OBTAIN
CONFIDENTIAL TREATMENT OF ANY MATERIAL DISCLOSED PURSUANT TO SUCH OBLIGATION).

 

 

6

--------------------------------------------------------------------------------


 

9.             Equitable Remedies.  Employee acknowledges and agrees that the
agreements and covenants set forth in Sections 6, 7, and are reasonable in scope
and essential for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Employee breaches any of the
terms of said covenants, and that in the event of Employee’s actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law.  Employee accordingly agrees that, in the event of any actual or
threatened breach by Employee of any of said covenants, the Company will be
entitled to seek immediate injunctive and other equitable relief, without bond
and without the necessity of showing actual monetary damages.  Nothing in this
Section 9 will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages that it is able to prove.

 

10.           Dispute Resolution.   In the event of any dispute or claim
relating to or arising out of this Agreement (including, but not limited to, any
claims of breach of contract, wrongful termination or age, sex, race or other
discrimination), Employee and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future).  Any award rendered by the
arbitrator shall be final and binding and may be entered by any court having
jurisdiction thereof.  Employee acknowledges that by accepting this arbitration
provision he is waiving any right to a jury trial in the event of such dispute. 
Notwithstanding the foregoing, this arbitration provision shall not apply to
(i) any equitable remedies which the Company may seek in connection with
Employee’s breach or alleged breach of any covenant or agreement in Sections 6,
7, 8, or 9 above or (ii) any disputes or claims relating to or arising out of
the misuse or misappropriation of trade secrets or proprietary information.

 

11.           Governing Law.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO ANY CONFLICTS OR CONFLICT OF
LAWS PRINCIPLES IN THE STATE OF ILLINOIS THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.

 

12.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns, provided that
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding Units, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.  In view of the
personal nature of the services to be performed under this Agreement by
Employee, she shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

 

13.           Severability.  Each section and subsection of this Agreement
constitutes a separate and distinct provision of this Agreement. It is the
intent of the parties that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applicable in each
jurisdiction in which enforcement is sought. Accordingly, if any provision of
this Agreement is adjudicated to be invalid, ineffective or unenforceable, the
remaining provisions will

 

7

--------------------------------------------------------------------------------


 

not be affected by such adjudication. The invalid, ineffective or unenforceable
provision, without further action by the parties, will be automatically amended
to effect the original purpose and intent of the invalid, ineffective or
unenforceable provision; provided, however, that such amendment will apply only
with respect to the operation of such provision in the particular jurisdiction
with respect to which such adjudication is made.

 

14.           Entire Agreement.  This Agreement, including the Exhibits attached
hereto, constitutes the entire agreement between Employee and the Company
regarding the terms and conditions of his employment.  This Agreement supersedes
all prior negotiations, representations or agreements between Employee and the
Company, whether written or oral, concerning Employee’s employment.

 

15.           No Conflict.  Employee represents and warrants to the Company that
neither his entry into this Agreement nor his performance of his obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to which Employee is a party or
by which Employee is bound, including without limitation, any non-competition or
confidentiality agreement previously entered into by Employee.

 

16.           Survival of Certain Obligations.  The obligations of the Company
and Employee set forth in this Agreement that by their terms extend beyond or
survive the termination of this Agreement will not be affected or diminished in
any way by the termination of the Term of Employment.

 

17.           Amendments.  This Agreement may not be modified or amended except
by a  written agreement signed by Employee and the Company.

 

18.           Legal Counsel.  Each party hereby agrees and acknowledges that it
has had full opportunity to consult with counsel and tax advisors of its
selection in connection with the preparation and negotiation of this Agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date and year written below.

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

INNERWORKINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas J. Galassi

 

 

 

Name:

Nicholas J. Galassi

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Kevin Harrell

 

 

 

Kevin Harrell

 

 

 

9

--------------------------------------------------------------------------------